Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eroglu et al. (US 2003/0152880).
Regarding claim 1, Eroglu discloses a burner assembly (Figure 19) for a combustor (paragraph 1), the burner assembly comprising: 
a pilot burner (Figure 19, 12) extending along a longitudinal axis (Annotated figure 19); 
a premix burner (Figure 19, 1) surrounding the pilot burner (Figure 19 shows this) and including an inlet portion (Annotated figure 19) and an injection portion (Annotated figure 19), 
the pilot burner being formed as a unit with the premix burner (Figure 19 shows the two burners connected together to form the burner assembly, i.e. formed as a unit); and 
an air gap between a surface of the pilot burner and a surface of the inlet portion of the premix burner (Figure 19 shows an air gap between the radially outward surface of the left 

    PNG
    media_image1.png
    456
    868
    media_image1.png
    Greyscale
    
Regarding claim 3, Eroglu discloses wherein the premix burner and the pilot burner are two separated pieces fixed together (Figure 19 shows the premix burner 6 and the pilot burner 12 as separate elements slidably fixed together).  
Regarding claim 4, Eroglu discloses wherein the pilot burner is fixed to an inner surface of the premix burner (Figure 19 shows the pilot burner 12 radially inward of the premix burner 1 and slidably fixed to a radially inner surface of the premix burner).  
Regarding claim 5, Eroglu discloses wherein the inlet portion (Annotated figure 19 shows the inlet end) is coupled to a fuel supply assembly (paragraph 69 describes fuel supply to openings 6 in the premix burner 1); and
the injection portion (Annotated figure 19) extending, when in use, about the longitudinal axis (Figure 19 shows the injection portion of the premix burner 1 extending about the longitudinal axis).  
Regarding claim 6, Eroglu discloses wherein the injection portion is provided with a first end (Annotated figure 19) and a second end (Annotated figure 19); the second end having a second section diameter smaller than a first section diameter of the first end (Figure 19 shows the diameter of the second end D2 is smaller than the diameter of the first end D1); and the inlet portion being arranged at the second end (In light of the interpretation explained in the 112 section above, annotated figure 19 shows the second end and the inlet portion are part of one continuous piece and the inlet portion is arranged to the left of, and connected to, the second end).  
Regarding claim 13, Eroglu discloses a combustor (paragraph 1) for a gas turbine power plant (paragraph 1), the combustor comprising:
a wall (a gas turbine necessarily comprises a combustor wall in which combustion can occur);
a supply assembly (paragraph 69 describes fuel supply to openings 6 in the premix burner 1);
a pilot burner (Figure 19, 12) extending along a longitudinal axis (Annotated figure 19); 
a premix burner (Figure 19, 1) surrounding the pilot burner (Figure 19 shows this) and including an inlet portion (Annotated figure 19), an injection portion (Annotated figure 19), and 
an air gap between a surface of the pilot burner and a surface of the inlet portion of the premix burner (Figure 19 shows an air gap between the radially outward surface of the left portion of the pilot burner 12 and the radially inward surface of the inlet portion of the premix burner 1) that faces the surface of the pilot burner (Figure 19) for allowing axial displacement of the pilot burner relative to the premix burner due to thermal expansion (The air gap in figure 19 allows the two burners to slide relative to one another, i.e. allowing for axial displacement, which will naturally happen as the engine is in use and the burner heats up causing thermal expansion).
Regarding claim 14, Eroglu discloses a gas turbine (paragraph 1) comprising:
a wall (a gas turbine necessarily comprises a combustor wall in which combustion can occur);
a supply assembly (paragraph 69 describes fuel supply to openings 6 in the premix burner 1);
a combustor (paragraph 1) including a pilot burner (Figure 19, 12) extending along a longitudinal axis (Annotated figure 19); 
a premix burner (Figure 19, 1) surrounding the pilot burner (Figure 19 shows this) and including an inlet portion (Annotated figure 19), an injection portion (Annotated figure 19), and an outlet portion (Annotated figure 19), the pilot burner being formed as a unit with the premix burner (Figure 19 shows the two burners connected together to form the burner assembly, i.e. formed as a unit); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eroglu in view of Mook et al. (US 2017/0003029).
Regarding claim 2, Eroglu discloses all the essential features of the claimed invention except wherein the premix burner and the pilot burner are a monolithic body.
Mook teaches forming multiple parts of a burner assembly together as a monolithic body (paragraph 34 describes eliminating multiple parts by forming a monolithic component using additive manufacturing).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eroglu’s invention to include wherein the premix burner and the pilot burner are a monolithic body (when the principle of using additive .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eroglu in view of Bernero et al. (US 2007/0231762).
Regarding claim 8, Eroglu discloses all the essential features of the claimed invention including wherein the pilot burner is fixed to the inlet portion of the premix burner along at least one contact zone (“Fixed” in this instance is understood to mean a connection, rather than a rigid contact point, because the term fixed is used to describe the sliding interface on page 5 of the instant application specification.  Figure 19 shows the pilot burner is connected to the premix burner through the sliding interface at the inlet portion).
Eroglu is silent on a second contact zone axially displaced from the first contact zone.
Bernero discloses wherein the pilot burner (Figure 2a, 3) is fixed to the inlet portion of the premix burner (Figure 2a, 10) along at least two contact zones axially displaced (Page 14 of the instant application’s specification describes the invention can have two contact zones axially displaced as would be shown in a combination of figures 1 and 2, which show one contact zone between the premix burner conduit 23 and an air conduit 7 in figure 1 and one contact zone between the air conduit 7 and the pilot burner conduit 6 in figure 2.  Bernero shows a similar arrangement with first contact zone between the inlet portion of the premix burner conduit 10 and radially outer side of the fuel lance 3, i.e. the pilot burner, in figure 2a.  Figure 3 shows the downstream most tip of the fuel lance 3, i.e. the pilot burner, and shows a second contact zone 13 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eroglu’s invention to include a second contact zone axially displaced from the first contact zone in order to promote atomization of the fuel as suggested and taught by Bernero in paragraph 34.

    PNG
    media_image2.png
    863
    775
    media_image2.png
    Greyscale

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eroglu in view of Donlan (US 5,361,578).
Regarding claim 11, Eroglu discloses all the essential features of the claimed invention except wherein the pilot burner comprises: at least two concentric conduits, at least one of the two concentric conduits being provided with an extendible portion.
Donlan teaches a burner assembly (Figure 1, 11) for a combustor (Figure 1, 3), the burner comprising: 
a first burner (Figure 2, 38 and 34) extending along a longitudinal axis (Figure 2, center of 38, goes left to right across the figure); and 
a second burner (Figure 2, 18) surrounding the first burner (Figure 2 shows this), the first burner comprising at least two concentric conduits (Figure 2, inner conduit 38 and outer conduit comprising 34, 33 and 35); 
the first burner comprises: at least two concentric conduits (Figure 2, 38 and 34), at least one of the two concentric conduits being provided with an extendible portion (Figure 2, outer conduit 34 comprises expansion bellows 35).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eroglu’s invention to include at least one of the two concentric conduits being provided with an extendible portion (when incorporated into Eroglu’s invention, the first burner is the pilot burner and the second burner is the premix burner) in order to reduce stress on the sleeve due to differential thermal expansion as suggested and taught in col. 4, ll. 64-67.
Regarding claim 12, Eroglu discloses the invention as claimed and described above.  Eroglu further teaches wherein the premix burner comprises; at least one fuel supply conduit (Figure 19 shows premix burner 1 is a conduit carrying premix fuel).

Donlan teaches burner assembly (Figure 1, 11) for a combustor (Figure 1, 3), the burner comprising: 
a first burner (Figure 2, 38 and 34) extending along a longitudinal axis (Figure 2, center of 38, goes left to right across the figure); and 
a second burner (Figure 2, 18) surrounding the first burner (Figure 2 shows this), and 
wherein the second burner comprises: at least one fuel supply conduit (Figure 2, 20) provided with a further extendible portion (Figure 2, expansion bellows 36 is attached to the fuel supply 20). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eroglu’s invention to include the at least one fuel supply conduit provided with a further extendible portion (when incorporated into Eroglu’s invention, the first burner is the pilot burner and the second burner is the premix burner) in order to reduce stress on the sleeve due to differential thermal expansion as suggested and taught in col. 4, ll. 64-67.
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues “The mere appearance of a gap between the pilot burner 12 and premix burner 1 in the Eroglu publication of a schematic figure without detail does not constitute sufficient evidence for one having ordinary skill in the art to conclude that the Eroglu ‘880 publication discloses that the pilot burner and the premix burner have an air gap”.  
Applicant further argues “in Figure 19, there is no disclosure that a portion of the pilot burner and the premix burner are fixed to one another.  The alleged “gap” extends the length of the device.”  First, the term fixed applies to claims 3 and 4.  Applicant appears to be interpreting the term fixed to mean fastened at a particular point.  Merriam-Webster defines fixed as “securely placed or fastened”.  Additionally, the instant application uses fixed to mean a connection, rather than a rigid contact point, because the term fixed is used to describe the sliding interface on page 5.  Figure 19 does not show the fixed aspect of the invention, but the entire prior art disclosure can be used to teach features.  Figure 19 shows the fuel injection component of the combustor system, so the structure of figure 19 is “securely placed or fastened” to the combustor in order for the fuel in the burners to enter the combustor.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741